Mr. Justice Boggs delivered the opinion of the court: Courts of equity will interfere to restrain any substantial departure from the terms of an ordinance in the performance of work thereunder, if applied to in apt time, while the work is in progress. If the work as performed by the contractor is accepted by the city and the contractor settled with and paid, as is the case here, the remedy to be invoked by the property holder, if the work is not done in substantial compliance with the provisions of the ordinance, is the writ of mandamus to compel the city authorities to complete the work as contemplated by the ordinance. (Fisher v. People, 157 Ill. 85; People ex rel. v. Green, 158 id. 594.) An injunction will not be awarded in such case to restrain the collection of a special assessment, therefore the bill was obnoxious to the demurrer. The decree is affirmed. Decree affirmed.